Walton, J.
A married woman may be barred of dower in her husband’s lands by a pecuniary provision made for her *437instead of dower with her consent; and without her consent, unless within six months after her husband’s death she waives such provision, and files the same in writing in the probate office. E. S., c. 103, § § 7, 8, 9.
In this case, while her husband was alive, the plaintiff received from him one thousand dollars in money, and some other property, in consideration of which she agreed in writing, under her hand and seal, that the property so received should be in full discharge of all claim, right or interest upon him and upon his property, for her support and maintenance, by way of dower or otherwise. Her husband is now dead, and the question is whether this agreement bars her right to dower. We think it does. That her husband intended that the provision so made for her should be in lieu of dower, and that she deliberately and advisedly accepted it as such, there can bo no doubt. The express wording of the agreement will admit of no other interpretation. We think she must abide by the agreement she then made.

Judgment for defendant.

Peters, C. J., Danforth, Libbey, Emery and Foster, JJ., concurred.